UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 10-1062


In Re:   CHARLES LAMONT HAIRSTON; PETER LAMONT SMITH,

                Petitioners.




                  On Petition for Writ of Mandamus.
             (1:06-cr-00307-NCT-1; 1:08-cr-00146-NCT-1)


Submitted:   June 1, 2010                    Decided:   June 7, 2010


Before GREGORY, SHEDD, and KEENAN, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Charles Lamont Hairston, Peter Lamont Smith, Petitioners Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Charles        Lamont     Hairston      and     Peter     Lamont        Smith

petition for a writ of mandamus seeking their immediate release

from incarceration pending disposition of their intended Qui Tam

action, an expedited decision in their intended Qui Tam action,

and orders of acquittal in all cases prosecuted by David Folmar

on     behalf    of     the     United     States           Attorney’s       Office,    and

accountability         by     the    United        States    Attorney’s       Office     for

allowing Folmar to continue to work                    there after his license was

suspended.       We conclude that Hairston and Smith are not entitled

to mandamus relief.

               Mandamus relief is a drastic remedy and should be used

only    in   extraordinary          circumstances.           Kerr   v.   United    States

Dist.    Court,       426     U.S.     394,    402     (1976);      United     States     v.

Moussaoui,      333     F.3d    509,     516-17      (4th    Cir.   2003).       Further,

mandamus     relief      is    available      only    when    the   petitioner     has    a

clear right to the relief sought.                    In re First Fed. Sav. & Loan

Ass’n, 860 F.2d 135, 138 (4th Cir. 1988).

               The    relief     sought       by    Hairston     and     Smith    is     not

available by way of mandamus.                      Accordingly, although we grant

leave to proceed in forma pauperis, we deny the petition for

writ of mandamus.              We dispense with oral argument because the

facts    and    legal       contentions       are    adequately     presented     in    the



                                               2
materials   before   the   court   and   argument   would   not   aid   the

decisional process.

                                                        PETITION DENIED




                                    3